DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
Status of the Claims
The amendments filed 30September2021 are acknowledged. Claims 5 and 8-12 are pending, claims 1-4 and 6-7 were canceled. Claim 5 is currently amended and claims 8-12 are newly presented. 
Claims 5 and 8-12 are examined on the merits herein.

	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) [US provisional 60/614,225 filed 29September2004], 35 U.S.C. 120 [continuations of 15/722,697; 14/577,063; 11/938,483], and 35 U.S.C. 121 [divisional of 11/237,222] is acknowledged. 
Claims 5 and 8-12 have an effective filing date of 29September2004.

Claim Objections
Claim 5 is objected to because of the following informalities/typographical errors:  
missing the word “insect” within “an resistant corn” at line 2,
missing “or” between “corn plant” and “parts thereof” at line 2,
missing a “t” at the end of “even” at line 4, and
missing reference to plant parts within line 5.

Further, the reference to “at least one nucleotide of” SEQ ID NO: 33, 35, or complements thereof (line 3) as well as “at least one nucleotide sequence of” SEQ ID NO: 33, 35, or complements thereof (lines 5-6) may reasonably be interpreted to read on any one or two consecutive nucleotides found within SEQ ID NO: 33, a complement of SEQ ID NO: 33, 35, or a complement of SEQ ID NO: 35. In view of the specification, other claims, and prosecution histories of the applications to which priority is claimed; it is believed that this language is an unintentional typographical error (see also these phrases within claims 8, 9, 10, and 12).
The following amendments would be remedial of these particular issues and are proposed via reference to other issued patents within this application’s family:
A method of producing an insect resistant corn plant, the method comprising breeding with an insect resistant corn plant, or parts thereof, wherein DNA having at least one nucleotide sequence selected from the group consisting of SEQ ID NO: 33, 35, and [[or]] complements thereof, forms part of the plant's  or the plant part’s genome, wherein said plant or said parts thereof comprise corn event [[even]] DAS-59122-7, and selecting progeny by analyzing for at least one nucleotide sequence selected from the group consisting of SEQ ID NO: 33, 35, and [[or]] complements thereof, wherein said progeny comprises said corn event DAS-59122-7.
Appropriate correction is required.

Claims 8, 9, 11, and 12 are objected to because of the following informalities/typographical errors:  the reference to “at least one nucleotide sequence of” SEQ ID NO: 33, 35, or complements thereof may reasonably be interpreted to read on any two consecutive nucleotides found within SEQ ID NO: 33, a complement of SEQ ID NO: 33, 35, or a complement of SEQ ID NO: 35. In view of the specification, other claims, and prosecution histories of the applications to which priority is claimed; it is believed that this language is an unintentional typographical error. 
The following amendments are proposed to ensure clarity of this objection and with reference to the indefiniteness rejection(s) herein below as well as the other issued patents within this application’s family:
8. A seed of the insect resistant corn plant produced by the method of claim 5, wherein DNA having at least one nucleotide sequence selected from the group consisting of SEQ ID NO: 33, 35, and [[or]] complements thereof, forms part of the seed’s genome, wherein said seed comprises said corn event DAS-59122-7.

9. A method of producing an insect resistant corn plant, said method comprising breeding with the insect resistant progeny corn plant produced by the method of claim 5, and selecting progeny by analyzing for at least one nucleotide sequence selected from the group consisting of SEQ ID NO: 33, 35, and [[or]] complements thereof, wherein said progeny comprises said corn event DAS-59122-7.

11. A seed of the insect resistant progeny corn plant produced by the method of claim 10, wherein DNA having at least one nucleotide sequence selected from the group consisting of SEQ ID NO: 33, 35, and [[or]] complements thereof, forms part of the seed’s genome, where said seed comprises said corn event DAS-59122-7.

12. A method of producing an insect resistant corn plant, said method comprising breeding with the insect resistant progeny corn plant produced by the method of claim 10, and selecting progeny by analyzing for at least one nucleotide sequence selected from the group consisting of SEQ ID NO: 33, 35, and [[or]] complements thereof, wherein said progeny comprises said corn event DAS-59122-7. 
Appropriate correction is required.

Claim 10 is objected to because of the following informalities/typographical errors:  
missing the words “insect resistant” within “a descent corn plant” at line 2,
missing the word “resistant” within “the insect resistant corn plant” at line 2,
missing “or” between “corn plant” and “parts thereof” at line 2,
missing the word “descent” between “the plant’s” at line 4,
missing reference to plant parts within line 4,
missing the word “descent” between “said plant” at line 4, and
missing a “t” at the end of “even” at line 4.

Further, the reference to “at least one nucleotide of” SEQ ID NO: 33, 35, or complements thereof (line 3) may reasonably be interpreted to read on any one nucleotide found within SEQ ID NO: 33, a complement of SEQ ID NO: 33, 35, or a complement of SEQ ID NO: 35. In view of the specification, other claims, and prosecution histories of the applications to which priority is claimed; it is believed that this language is an unintentional typographical error. An amendment to “… wherein DNA having at least one nucleotide sequence selected from the group consisting of SEQ ID NO: 33, 35, and [[or]] complements thereof, ….” is proposed.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is directed toward “a seed of the plant of claim 5”, and claim 9 is directed toward “… breeding with the plant of claim 5”
Similarly, claim 11 is directed toward “a seed of the plant of claim 10”, and claim 12 is directed toward “… breeding with the plant of claim 10”
Neither claims 5 nor 10 are directed toward plants, but rather methods and, furthermore, there are two different plants within each of method claims 5 and 10: the “parent plant” used in the breeding step (referred to as a “descent” plant in claim 10) and the “progeny plant” obtained therefrom. 
Therefore, it is not clear whether claims 8 and 11 are directed towards seeds from the parent plant of claims 5 and 10, respectively or to seeds from the progeny plant produced by the method step(s) of claims 5 and 10, respectively. Similarly, it is not clear whether claims 9 and 12 are breeding with the parent plant from method claims 5 and 10, respectively, or breeding with the progeny plant produced by the method step(s) of claims 5 and 10, respectively. 
Please note that an amendment of claim 10 (see below) will impact the interpretation of claim 11 (here).
 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "… breeding with a descent corn plant of the insect corn plant" in line 2.  There is insufficient antecedent basis for “the insect corn plant” in the claim. Specifically, it appears as though “the insect corn plant” should be “the insect resistant corn plant” and that there is a missing reference to another claim (perhaps claim 10 was meant to refer back to claim 5?). If claim 10 was meant to refer back to claim 5 and further to the indefiniteness rejections above; claim 10 needs to clearly refer to either the parent plant used in the breeding step of claim 5 or to the progeny plant obtained therefrom (as in “breeding with an insect resistant [[a]] descent corn plant of the insect resistant progeny corn plant produced by the method of claim 5, or parts thereof ….”). 
Further, claim 10 recites “descent” but neither the remaining claims nor specification use that word (even once). It follows that the specification does not provide a definition of “descent”. While “descent” may generally be understood within the field as a “child” plant and synonymous with “progeny”, Applicant’s intended scope of “descent” is not clear when interpreted in view of claim differentiation principles; for example. Therefore, based on the current record, the use of “descent” in claim 10 renders the claim scope indefinite. For clarity of the record, claim 12, which refers back to claim 10, is separately rejected as indefinite (see above) and not included here only because claim 12 does not clearly recite a “descent plant” (i.e., claim 12 would/will also be rejected under this basis if it is amended to refer to a “descent” plant and Applicant has not otherwise clarified what is meant by “descent” plant). If appropriate, it is recommended that Applicant either (1) amends the “descent” language in claim 10 to “progeny” language (as in “breeding with an insect resistant progeny[[a descent]] corn plant of the insect resistant progeny corn plant produced by the method of claim 5, or parts thereof ….”) or (2) explains on the record (within Applicant’s reply) what is meant by “descent” (e.g., that “descent” is intended to be synonymous with “progeny” and where/how that can be gleamed from the as-filed documents).

Double Patenting
Claim Objection Warning
Further to the indefiniteness rejections above, applicant is advised that should claim 5 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
As explained herein above, it is not clear whether in claim 9 “the plant of claim 5” means the parent plant used in the breeding step of claim 5 or the progeny plant obtained therefrom. To the extent claim 9 is interpreted to mean the former (parent plant in claim 5), then there is no meaningful difference in claim scope between claims 9 and 5; necessitating this warning.

Further to the indefiniteness rejections above (of claims 8, 11, and 10), applicant is advised that should claim 8 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
As explained herein above, it is not clear what plant of claim 5 is being referenced in claim 8 (the parent plant or the progeny plant), it is not clear what “insect corn plant” is being referred to in claim 10 (The parent plant of claim 5? The progeny plant produced by claim 5?), and it is not clear whether claim 11 is referring to the parent/“descent” plant or progeny plant of claim 10. To the extent claim 8 is interpreted to mean a seed of the progeny plant of claim 5 and claim 11 is interested to mean a seed of the progeny/”descent” plant of claim 10; then there is no meaningful difference in claim scope between claims 8 and 11; necessitating this warning. 

Further to the indefiniteness rejections above, applicant is advised that should claim 10 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
As explained herein above, it is not clear what plant of claim 10 is being referenced in claim 12 (the parent/”descent” plant or the progeny plant obtained therefrom). To the extent claim 12 is interpreted to mean the former (parent/”descent” plant in claim 10), then there is no meaningful different in claim scope between claims 12 and 10; necessitating this warning.
 


Non-statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Further to the indefiniteness rejections and claim objection warnings above, claims 5, 8-12 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7 of U.S. Patent No. 8,592,653 (BING et al. issued 26November2013; Appl. No. 12/907,488 of record IDS 18April2022 which claims priority to Appl. Nos. 11/938,483 & 11/237,222 which are both within the priority claim of the present application such that the sequence information is the same). Although the claims at issue are not identical, the referenced claims of the cited patent teach all of the elements of this application’s claims 5, 8-12 and in the claimed arrangement. Claims 2-3 and 5-7 of US Pat. No. 8592653 are:

    PNG
    media_image1.png
    187
    375
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    244
    379
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    54
    368
    media_image3.png
    Greyscale

In particular, 
claim 6 of the reference patent teaches claims 5 and 9 of this application (to the extent the breeding step of claim 9 is practiced with the parent plant of claim 5); 
claim 5 of the reference patent teaches claim 8 of this application (to the extent claim 8 is directed toward a seed of the progeny plant of claim 5); 
claim 7 of the reference patent teaches claim 10 of this application; 
claim 5 of the reference patent teaches claim 11 of this application (to the extent claim 11 is directed toward a seed of the parent/”descent” plant of claim 10); and 
claim 7 of the reference patent teaches claim 12 of this application (to the extent the breeding step of claim 12 is practiced with the parent/”descent” plant of claim 10).
 
Deposit
For clarity of the record, during the prosecution of US Appl. No. 12/907,488 (now U.S. Patent No. 8,592,653; of record IDS 18April2022) Applicant submitted the following declaration on 23July2013 regarding a deposit of hybrid corn (maize) seed with Event DAS-59122-7 as ATCC Accession No. PTA-11384:

    PNG
    media_image4.png
    1852
    1431
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    1852
    1431
    media_image5.png
    Greyscale



Allowable Subject Matter
Notwithstanding the objections and rejections herein, the claimed subject matter appears to be allowable over the prior art at least because while Agrobacterium-mediated transformation of maize with Cry34Ab and/or Cry35Ab sequences for insect resistance was known (see, e.g., US. Pat. No. 7309785 and US Pat. No. 7524810) and the use of certain elements found within Applicant’s PHP17662 plasmid were known (e.g., the use of phosphinothricin acetyltransferase (PAT) sequence for transformant selection and the use of maize ubiquitin, wheat peroxidase, and 35S promoters; see, e.g., WO 99/29875 or “WO1999029875”); Applicant’s PHP17662 plasmid per se (which comprises the T-DNA construct as described within FIG. 2) is free from the prior art (see claim 1 of US Pat. No. 7956246 with priority to US Appl. No. 11237222 which is also within the priority claim of the present application) and the location-specific insertion of the T-DNA construct therefrom (which is referred to in this application as the “corn event DAS-59122-7”) is also free from the prior art (see, for reference, US Pat. No. 8592653 (Appl. No. 12907488; of record IDS 18April2022)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca STEPHENS whose telephone number is (571)272-0070. The examiner can normally be reached Monday through Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad ABRAHAM can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA STEPHENS/Examiner, Art Unit 1663                                                                                                                                                                                         
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663